Citation Nr: 0310349	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  97-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a an increased disability rating for 
failed back syndrome with a history of fusion of L2 to L5, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability resulting from service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1957.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision rendered 
by the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In this decision the RO 
denied the veteran's claim for a rating in excess of 10 
percent for his back disability.

The veteran testified at a hearing before a hearing officer 
at the RO in August 1997 and before the undersigned Veterans 
Law Judge in Washington, D.C., in July 1998.  Transcripts of 
both hearings are of record.

In September 1998, the Board remanded the case to the RO for 
further development.  In a rating decision dated in March 
1999, the RO granted the veteran a 100 percent convalescent 
rating based on surgical or other treatment necessitating 
convalescence for the service-connected lower back condition 
from November 3, 1995, to June 1, 1996, when a schedular 
evaluation of 60 percent was assigned; another 100 percent 
convalescent rating was assigned for the period from August 
26, 1998, to March 1, 1999, when the schedular 60 percent 
rating was restored.

The RO returned the case to the Board in February 2003.


REMAND

There has been a change in the pertinent rating criteria 
during the course of this appeal.  The criteria for 
evaluation of intervertebral disc syndrome under Diagnostic 
Code 5293 were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Those rating 
criteria are substantially different from the previous 
criteria.  Under the revised version of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities are 
to be rated using evaluations criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment is to be 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  When a provision of the Rating Schedule is amended 
while a claim for an increased rating under that provision is 
pending, VA should first determine whether the amended 
regulation is more favorable to the claimant; however, the 
post amendment criteria may not be applied prior to the 
effective date of the change.  VAOPGCPREC 3-00 (April 10, 
2000).  Thus, the new version of Diagnostic Code 5293 is 
applicable only from September 23, 2002.

While the RO addressed the amended criteria in the December 
2002 supplemental statement of the case issued in this 
appeal, the Board is of the opinion that further evidentiary 
development is required in light of the change in the rating 
criteria.  Specifically, a new neurological examination in 
necessary to determine the nature and extent of the veteran's 
neurologic symptomatology related to his service-connected 
low back disorder.  In this regard, the Board notes that the 
VA physician that examined the veteran in April 2002 stated 
that his clinical examination revealed no evidence of any 
lumbosacral radiculopathy.  Despite that finding, subsequent 
private medical records show radiculopathy and steroid 
injections for pain. 

A July 2002 treatment record from Dr. Nathan H. Brandon 
indicates that the veteran had undergone EMG and nerve 
conduction studies, performed by Dr. Williams on June 28, 
2002.  Dr. Brandon noted that the studies showed bilateral 
chronic-appearing multilevel lumbosacral polyradiculopathy 
involving the right L5 and S1 with no evidence of generalized 
peripheral neuropathy.  A September 2002 treatment record 
from Dr. Brandon notes findings of lumbar radiculopathy.  
These private treatment records note that the veteran was a 
fall risk, walked with a straight cane, used a motorized 
scooter and walker, and was prescribed a TENS unit.  In 
September 2002, Dr. Brandon stated that the veteran was to be 
referred to Dr. Dennis Williams for EMG and nerve conduction 
studies of both lower extremities to rule out diabetic 
peripheral neuropathy versus radiculopathy.  A copy of the 
studies done in June 2002 are not associated the claims 
folder.  In light of the potential probative value of the 
studies done in June 2002, as well as any subsequent EMG and 
nerve conduction studies, they should be obtained.  

In light of the foregoing, the Board is also of the opinion 
that a new examination would be probative in ascertaining the 
nature and severity of all present orthopedic and neurologic 
manifestations of the veteran's service-connected back 
disability.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

2.  The RO should obtain copies of the 
EMG and nerve conduction studies done in 
June 2002, as well as any subsequent 
studies, from Dr. Dennis Williams or the 
facility that performed the studies.

3.  Thereafter, the RO should schedule 
the veteran for VA neurological and 
orthopedic examinations by physicians 
with appropriate expertise.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims file must be made 
available to and be reviewed by the 
examiners.  The examiners should describe 
the severity and extent of any present 
neurological or orthopedic manifestations 
of the veteran's service-connected failed 
back syndrome.  In addition, the 
examiners should offer an opinion 
concerning the impact of the veteran's 
service-connected lumbar spine disability 
on his ability to function.

4.  The RO should then review the claims 
files to ensure that all development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  In 
evaluating the veteran's service-
connected failed back syndrome, the RO 
should ensure that both the former and 
revised diagnostic criteria are 
considered (as noted before, the 
effective date of the revised criteria is 
September 23, 2002).  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case (SSOC) and afford the veteran and 
his representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



